DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 4, 8-17, 20-34, 37-42, and 44-49 are pending. 
	Claims 1, 4, 8-11, and 45-49 are examined in the following Office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 46 is indefinite given its recitation “wherein the fused toxin peptide comprises SEQ ID NO: 1 and SEQ ID NO: 2.” It is unclear what role the use of the transitional phrase “comprises” plays in the claim. It is noted that independent claim 1 is directed to a molecule “consisting of SEQ ID NO: 1.” Thus, does claim 46 retain the requirement of claim 1 or is claim 46 broader than the subject matter of claim 1? If the former is intended, the Examiner notes that claim 45 and 46 are substantially duplicative. If the latter is intended, the claim fails to further limit the subject matter of claim 1. Given the presence of claim 45 and the fact that comprising could be independently applied to each sequence identifier, claim 46 is rendered indefinite. 
The Examiner suggests cancelling claim 46 in light of the scope provided by claim 45. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8-11, and 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasu et al (Proc. Biol. Sci., 2014, 281(1787): 20140619) in view of Erb et al (Virology, 2010, 406: 328-335), Hung et al (J. Virol., 2004, 78(1): 378-388), King et al (US 20070066529), and Bende (2015, Bioinsecticides for the control of human disease vectors. PhD Thesis, Institute for Molecular Bioscience, The University of Queensland. https://doi.org/10.14264/uql.2015.645).
	The amended claims are drawn to an Aedes aegypti toxin comprising a sequence consisting of SEQ ID NO: 1 fused to a sequence comprising Hv1a (SEQ ID NO: 2). The claims require that the mosquito targeting peptide binds to the gut epithelium of Aedes aegypti mosquitoes. The claims require that the toxin peptide lack toxicity against mosquitoes without fusion to Domain III of a glycoprotein of dengue virus. The claims require that the mosquitocidal toxin lacks toxicity against other species of mosquitoes. The claims further require a carrier. 
	Nakasu teaches their fusion protein comprising Hv1a and Galanthus nivalis agglutinin (GNA). Nakasu teaches that fusion of Hv1a to GNA allows Hv1a to traverse the insect gut epithelium and access its sites of action, producing an orally active insecticidal protein. Nakasu 
	Nakasu teaches that Hv1a is not lethal to mammals. See page 2, left column, second full paragraph. 
	Nakasu teaches that Hv1a is essentially not toxic to insects when delivered orally because Hv1a is unable to reach the central nervous system of the insect. Nakasu teaches that fusion of Hv1a to a carrier that targets the insect gut allows Hv1a access to the central nervous system. See page 2, second full paragraph. Thus, Nakasu teaches that the mosquitocidal toxin lacks activity without a fusion partner towards mosquitoes and also that the mosquitocidal toxin lacks toxicity against other organisms. 
	Nakasu does not teach explicitly teach a mosquito toxin that binds the gut epithelium of Aedes aegypti mosquitoes. Nakasu does not teach SEQ ID NO: 1 or SEQ ID NO: 2. 
	Erb teaches that the FG loop is “critical for infection of Aedes aegypti mosquito midguts.” See abstract. Erb teaches that the FG loop is in domain III of the envelop protein. See abstract. Erb also teaches that the E protein is a glycoprotein. See page 332, left column, first paragraph. Erb teaches that the E protein is “responsible for host cell attachment, entry, and virus mediated cell membrane fusion.” See page 328, paragraph bridging left and right columns. 
	Hung teaches that a synthetic peptide that includes aa 380 to 389 of EIII, IGVEPGQLKL, inhibits viral entry into mosquito cells. Hung teaches that domain III of dengue virus-2, aa 295 to 394, binds to mosquito cells and blocks viral infection in these cells. See page 380. Hung teaches that aa 295 to 394 spans the entire domain III region. See description of Figure 1. Hung teaches a 
	King teaches their SEQ ID NO: 1 which has 100% identity to the instant SEQ ID NO: 2. See sequence alignment below. 
	Bende teaches that Hv1a is lethal to A. aegypti. See page 28, Figure 2.3.  
	At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to substitute one midgut targeting peptide of an insect pest for another midgut targeting peptide of a second insect pest to control the second insect pest. One of ordinary skill in the art would have been motivated to substitute GNA targeting other insects for a sequence consisting of SEQ ID NO: 1 because Erb and Hung teach that this sequence is responsible for infection of the mosquito midgut and because Erb teaches that Aedes aegypti is the primary vector for dengue fever, which currently has no licensed vaccines or antiviral drugs. See page 328, left column. Furthermore, Nakasu teaches that Hv1a is ineffective without a fusion partner that can deliver the toxin protein to the insect midgut. Thus, generating a fusion protein comprising SEQ ID NO: 2 of King and a midgut targeting protein, such as a sequence consisting of SEQ ID NO: 1 of Erb and Hung, would have been understood by the ordinary artisan to be obvious for the purpose of controlling the primary vector of dengue fever to lead to an overall reduction in the spread of infection. One of ordinary skill in the art would have had a reasonable expectation of success because the knowledge of molecular cloning, fusion protein creation, and recombinant protein expression were well known at the time the invention was effectively filed, especially in view of Nakasu. Furthermore, given the knowledge with respect to the molecular action of Hv1a and its requirement for midgut targeting in Aedes aegypti. 

Response to Arguments: 
	Applicant argues that the cited references do not teach SEQ ID NO: 1 alone would facilitate the specific targeting of A. aegypti mosquitoes. See page 8 of the remarks.
	This argument is not persuasive because Hung provides a shorter fragment (see abstract) relative to SEQ ID NO: 1 that was sufficient for blocking binding of EIII. The ordinary artisan would have reasonably expected that a shorter sequence previously shown to be sufficient for binding to mosquito cells would retain the function of binding, especially given the fact that the missing 3 amino acids from Hung’s shorter fragment are taught to be part of the same domain responsible for binding of dengue virus to mosquito cells. 
	Applicant may overcome the rejection of record by providing evidence of the criticality of SEQ ID NO: 1. For example, if improved toxicity was observed as a result of  using SEQ ID NO: 1 over the synthetic peptide of Hung, such provided data may be found allowable. The Examiner’s example should not be construed as the only manner in which the rejection may be overcome. 


	This argument is not found persuasive because Applicant’s quoted text of Erb talks about conserved structures shared by Flaviviruses generally. However, it is clear that DENV2 contains a major difference in DIII relative to other flaviviruses. See paragraph immediately following Applicant’s cited text (paragraph bridging pp. 328 and 329). The extended loop of DENV2 is a “mosquito cell specific binding motif” and “binds mosquito cells in a serotype-specific manner”. Erb teaches that the FG loop is critical for virus infectivity of A. aegypti midguts. See page 239, right column. Erb also teaches that the absence of this loop may reduce viral attachment/entry to midgut cells, suggesting either the FG loop is directly involved in the interaction or deletion of the loop results in changes in other DIII structures necessary for efficient receptor binding/cell entry. See page 332, left column. Given the work previously performed by Hung, and cited above, the ordinary artisan would have reasonably expected that the interaction of the FG loop directly interacts with midgut receptors. Given the combined teachings of Hung and Erb, the ordinary artisan would have reasonably expected that SEQ ID NO: 1 is involved in the entry to midgut cells, especially when SEQ ID NO: 1 comprises the synthetic peptide of Hung (IGVEPGQLKLNW) and the additional FKK in SEQ ID NO: 1 is the end of the identified DIII region (see Figure 1 of Hung). Thus, although Erb presents two possibilities for FG loop function, the ordinary artisan would have reasonably expected that it is the former, in view of the teachings of Hung that a synthetic 
	 

Conclusion
	No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN UYENO/
Primary Examiner, Art Unit 1662


	
Sequence Listing
SEQ ID NO: 2 alignment (omega toxin Hv1a)
US-11-520-384-1
; Sequence 1, Application US/11520384
; Publication No. US20070066529A1
; GENERAL INFORMATION:
;  APPLICANT: University of Connecticut
;  APPLICANT:  King, Glenn F
;  APPLICANT:  Mukherjee, Ashis K
;  APPLICANT:  Wikel, Stephen K
;  APPLICANT:  Sollod, Brianna L
;  TITLE OF INVENTION: Acaricidal Compositions and Methods of Use Thereof
;  FILE REFERENCE: UCT-0091
;  CURRENT APPLICATION NUMBER: US/11/520,384
;  CURRENT FILING DATE:  2006-09-13
;  PRIOR APPLICATION NUMBER: 60/717,958
;  PRIOR FILING DATE: 2005-09-16
;  NUMBER OF SEQ ID NOS: 58
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 1
;   LENGTH: 37
;   TYPE: PRT
;   ORGANISM: Hadronyche versuta
US-11-520-384-1

  Query Match             100.0%;  Score 222;  DB 6;  Length 37;
  Best Local Similarity   100.0%;  
  Matches   37;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SPTCIPSGQPCPYNENCCSQSCTFKENENGNTVKRCD 37
              |||||||||||||||||||||||||||||||||||||
Db          1 SPTCIPSGQPCPYNENCCSQSCTFKENENGNTVKRCD 37